       Case 3:20-cv-01033-VLB Document 50 Filed 06/03/21 Page 1 of 22




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 SA HOSPITALITY GROUP, LLC et          :
 al. on behalf of themselves and all   :
 others similarly situated             :         No. 20-cv-1033 (VLB)
        Plaintiffs,                    :
                                       :
       v.                              :         June 3, 2021
                                       :
 HARTFORD FIRE INS. Co.                :
     Defendant.                        :
                                       :
                                       :

 MEMORANDUM OF DECISION GRANTING DEFENDANT’S MOTION TO DISMISS,
                            Dkt. 11

      This is an insurance coverage dispute concerning whether Defendant

Hartford Fire Insurance Company (“Harford Fire”) is obliged to indemnify Plaintiff

SA Hospitality Group, LLC and its subsidiaries (collectively “SA Hospitality”) for

loss business income and extra expenses incurred as a result of civil authority

orders suspending or curtailing non-essential business activity to slow the spread

of COVID-19. See generally, [Dkt. 1 (Compl.)]. The complaint was filed as a putative

nationwide class action. [Compl. ¶¶ 66-81](class action allegations).

      Now before the Court is Hartford Fire’s motion to dismiss the complaint for

failure to state a claim upon which relief can be granted pursuant to Fed. R. Civ. P.

12(b)(6). For reasons articulated below, the Court grants Hartford Fire’s motion.

                                    Background

      For the purpose of deciding Hartford Fire’s motion to dismiss, the Court

“draw[s] all reasonable inferences in Plaintiff[’s] favor, assume[s] all well-pleaded

factual allegations to be true, and determine[s] whether they plausibly give rise to

                                           1
          Case 3:20-cv-01033-VLB Document 50 Filed 06/03/21 Page 2 of 22




an entitlement to relief.” Faber v. Metro Life Ins. Co., 648 F.3d 98, 104 (2d. Cir. 2011)

(citations omitted). The following facts are drawn from the allegations in the

Complaint. The Court may also consider the insurance policy at issue because,

although it was not affixed to the complaint as an exhibit or expressly incorporated

by reference, it is integral to the coverage dispute and the Plaintiffs quote it

extensively in the Complaint. Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d

Cir. 2002). Hartford Fire filed a complete copy of insurance policy no. 13 UUN BL

4042, Property Choice Coverage Part, between SA Hospitality Group, LLC and

Hartford Fire Insurance Co., for the policy period of June 1, 2019 to June 1, 2020 ,

as an exhibit to its motion to dismiss. [Dkt. 11-1 (Decl. of Charles Michael)]; [Dkt.

11-3, Def. Ex. A][hereinafter the “Policy”].

         The Court can also take judicial notice of pleadings filed in other actions as

a public record without converting the motion into a motion for summary judgment

pursuant to Fed. R. Evid. 201(b); see Rothman v. Gregor, 220 F.3d 81, 92 (2d Cir.

2000).

   I.       Insurance policy provisions at issue

         As a general proposition, “the purpose of business interruption insurance is

to indemnify the insured against losses arising from an inability to continue normal

business operations and functions due to damage sustained as a result of the

hazard insured against. In other words, the goal is to preserve the continuity of the

insured's earning.” United Air Lines, Inc. v. Ins. Co. of State of PA, 439 F.3d 128,

131 (2d Cir. 2006). It is a form of first-party property insurance. Port Auth. of New

York & New Jersey v. Affiliated FM Ins. Co., 311 F.3d 226, 233-34 (3d Cir.



                                            2
        Case 3:20-cv-01033-VLB Document 50 Filed 06/03/21 Page 3 of 22




2002)(distinguishing between first-party and third-party insurance contracts when

interpreting “physical loss” under a commercial property insurance policy).

      The insuring agreement for the Policy’s business interruption coverage

component is contained in Section A of the Property Choice- Special Business

Income Coverage form, Form PC 00 20 0113, HFIC00080, [Dkt. 11-3 at 80]. It states:

      We will pay up to the Special Business Income Limit of Insurance stated in
      the Property Choice -Schedule of Premises and Coverages for the actual
      loss of Business Income you sustain and the actual, necessary and
      reasonable Extra Expense you incur due to the necessary interruption of
      your business operations during the Period of Restoration due to direct
      physical loss of or direct physical damage to property caused by or resulting
      from a Covered Cause of Loss at "Scheduled Premises" where a limit of
      insurance is shown for Special Business Income. If you are a tenant, this
      Coverage applies to that portion of the building which you rent, lease or
      occupy, and extends to common service areas and access routes to your
      area. (emphasis added)

      The term “Extra Expense” is defined in Section A(2) of the business

interruption section of the Policy to mean, in relevant part:

      … the actual, necessary and reasonable expenses you incur during the
      Period of Restoration that you would not have incurred if there had been no
      direct physical loss of or direct physical damage to property caused by or
      resulting from a Covered Cause of Loss at "Scheduled Premises".

Id. (emphasis added)

      The insuring agreement for the Policy’s civil authority coverage extension is

contained in section A (2)(a) of the Property Choice Special Business Income-

Additional Coverages section of the Policy, Form PC 26 02 01 13, HFIC00065, [Dkt.

11-1 at 66]. It provides that:

      This insurance is extended to apply to the actual loss of Business Income
      you sustain and the actual, necessary and reasonable Extra Expense you
      incur when access to your "Scheduled Premises" is specifically prohibited
      by order of a civil authority as the direct result of a Covered Cause of Loss



                                          3
          Case 3:20-cv-01033-VLB Document 50 Filed 06/03/21 Page 4 of 22




         to property in the immediate area of your "Scheduled Premises”. (emphasis
         added)

         The term “Covered Cause of Loss” in the business interruption section of

the Policy is defined by cross reference to mean:

         …direct physical loss or direct physical damage that occurs during the
         Policy Period and in the Coverage Territory unless the loss or damage is
         excluded or limited in this policy.

Section A, Property Choice Covered Causes of Loss and Exclusion Form, Form PC
00 20 0113, HFIC00086 [Dkt. 11-3 at 87](emphasis added).

         The phrase “direct physical loss or direct physical damage” is undefined by

the Policy.

   II.      SA Hospitality’s claim

         On March 11, 2020, the World Health Organization declared COVID-19 a

global pandemic. [Dkt. 1 (Compl.) ¶ 1](citing WHO Director-General's Opening

Remarks at the Media Briefing on COVID-19, World Health Organization (March 11,

2020), https://www.who.int/director-general/speeches/detail/who-director-general-

s-opening-remarks-at-the-media-briefing-on-covid-19---11-march-2020). Two days

later, the President of the United States declared a national state of emergency.

[Compl. ¶ 2](citing Presidential Proclamation on Declaring a National Emergency

Concerning the Novel Coronavirus Disease (COVID-19) Outbreak, 85 FR 15337

(Mar. 13, 2020)). As is now commonly known, the virus is spread from close contact

with symptomatic, pre-symptomatic, and asymptomatic infected persons. [Compl.

¶¶ 39-42, 44]. The virus can also live on common surfaces, like cardboard, copper,

and stainless steel and is detectable in aerosols, thus contact with contaminated




                                          4
          Case 3:20-cv-01033-VLB Document 50 Filed 06/03/21 Page 5 of 22




surfaces and airborne particles may be additional transmission routes. [Compl. ¶¶

43-44].

      In response to the virus’s infectivity and lethality, governmental entities

entered civil authority orders suspending or severely curtailing operation of non-

essential businesses to slow the spread of the virus. [Compl. ¶¶ 3, 47-48]. These

restrictions and prohibitions adversely effected most non-essential businesses,

especially restaurants and foodservice businesses. [Compl. ¶ 4].

      SA     Hospitality   owns and    operates    restaurants   and   other   dining

establishments in New York and Florida that were adversely impacted by closure

orders restricting restaurants and bars to take-out service and delivery only.

[Compl. ¶ 48]. SA Hospitality procured a standard form all-risk commercial property

insurance policy from Hartford Fire, which includes business interruption coverage

to indemnify policy holders for lost income and profits if their business is

shutdown. [Compl. ¶¶ 49-51].

      By letter dated April 8, 2020, Hartford Fire denied SA Hospitality’s claim for

indemnification for business interruption losses under the Policy because their

properties had not suffered any direct physical loss and because the losses were

excluded by the bacteria and virus exclusion endorsement. [Compl. ¶ 61].1 Two

weeks later, SA Hospitality filed a putative class action against Hartford Fire in the

Southern District of New York. SA Hospitality Group, LLC, et al., on behalf of



1The Complaint alleges that Hartford Fire also denied coverage based on “… other
exclusions which were not applicable to Plaintiffs’ losses,” but the complaint does
not specify which additional exclusions purportedly applied. [Compl. ¶ 61]. Nor
does the parties’ briefing address any other relevant exclusion or coverage
defense beyond the two issues adjudicated herein
                                          5
         Case 3:20-cv-01033-VLB Document 50 Filed 06/03/21 Page 6 of 22




themselves and all others similarly situated v. The Hartford Financial Group, Inc.,

et al., No. 20-cv-3258 (GHW); [Dkt. 11-6, Def. Ex. D (Compl. in 20-cv-3258 (GHW))].

SA Hospitality voluntarily dismiss the complaint after Hartford Fire filed a motion

to dismiss. [SA Hospitality Group, LLC, et al., 20-cv-3258, supra., ECF No. 33 (Mot.

to Dismiss), ECF. No. 36 (Not. of Vol. Dismissal)].

        SA Hospitality then commenced a substantially similar action in this District.

The gravamen of their complaint before this Court is that civil authority orders

trigger coverage under the business interruption policy because the orders

themselves allegedly caused direct physical loss and damage to the Plaintiffs’ and

the other class members’ Covered Properties, requiring suspension of operations

at the Covered Properties. See [Compl. ¶ 95]. Plaintiff argues that the Policy’s virus

exclusion does not preclude coverage because its losses were caused by the civil

authority orders, not the virus. [Compl. ¶ 60]. The Complaint seeks a declaration

that Hartford Fire is liable for losses under the “Business Income” coverage

provisions (Count 1, Compl. ¶¶ 82-88), “Civil Authority” (Count 3, Compl. ¶¶ 99-

105), and “Extra Expense Coverage” provisions (Count 5, Compl. ¶¶ 114-120)

provisions of the Policy. SA Hospitality also brought breach of contract claims

based on Hartford Fire’s coverage obligations under each of these policy

provisions.

                                      Discussion


   I.      Legal Standard

        To survive a motion to dismiss, a plaintiff must plead “enough facts to state

a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

                                           6
        Case 3:20-cv-01033-VLB Document 50 Filed 06/03/21 Page 7 of 22




544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In

considering a motion to dismiss for failure to state a claim, the Court should follow

a “two-pronged approach” to evaluate the sufficiency of the complaint. Hayden v.

Paterson, 594 F.3d 150, 161 (2d Cir. 2010). “A court ‘can choose to begin by

identifying pleadings that, because they are no more than conclusions, are not

entitled to the assumption of truth.’” Id. (quoting Iqbal, 556 U.S. at 679). “At the

second step, a court should determine whether the ‘wellpleaded factual

allegations,’ assumed to be true, ‘plausibly give rise to an entitlement to relief.’”

Id. (quoting Iqbal, 556 U.S. at 679). “The plausibility standard is not akin to a

probability requirement, but it asks for more than a sheer possibility that a

defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (internal quotations

omitted).

      In general, the Court’s review on a motion to dismiss pursuant to Rule

12(b)(6) “is limited to the facts as asserted within the four corners of the complaint,

the documents attached to the complaint as exhibits, and any documents

incorporated by reference.” McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191

(2d Cir. 2007). The Court may also consider “matters of which judicial notice may

be taken” and “documents either in plaintiffs’ possession or of which plaintiffs had

knowledge and relied on in bringing suit.” Brass v. Am. Film Techs., Inc., 987 F.2d

142, 150 (2d Cir. 1993); Patrowicz v. Transamerica HomeFirst, Inc., 359 F. Supp. 2d

140, 144 (D. Conn. 2005). As discussed above, the Court takes judicial notice of the



                                          7
           Case 3:20-cv-01033-VLB Document 50 Filed 06/03/21 Page 8 of 22




insurance policy at issue and the disposition of SA Hospitality’s first complaint

filed in the Southern District of New York.


   II.       Applicable law

         The Court has diversity jurisdiction over this matter pursuant to 28 U.S.C. §

1331(d) because this is a class action in which the amount in controversy exceeds

$5,000,000, exclusive of interest and costs, and at least one member of the putative

class is a citizen of a different state than that of Defendant. [Compl. ¶ 12]. Even

absent application of the Class Action Fairness Act, diversity jurisdiction under 28

U.S.C. § 1331(a) exists because SA Hospitality and all of its joined subsidiaries are

citizens of New York and Hartford Fire is a Connecticut citizen. See [Compl. ¶¶ 15-

33].

         Federal courts sitting in diversity apply the choice of law rules of the forum

state. Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 498 (1941). Absent a choice

of law provision in a contract, Connecticut courts apply the “most significant

relationship” test of the Restatement (Second) of Conflict of Laws § 188. Reichhold

Chemicals, Inc. v. Hartford Accident & Indem. Co., 252 Conn. 774, 781 (2000) (a/k/a

“Reichhold II”).

         In Reichhold II, the Connecticut Supreme Court recognized a rebuttable

presumption in favor of applying the law of the state “which the parties understood

was to be the principal location of the insured risk.” 252 Conn. at 782 (citing § 193

of the Restatement (Second)). That presumption may be overcome by a showing

of “…exceptional circumstances where the interests of another state substantially

outweigh the interests of the site state.” Id. at 789 (emphasis added).


                                            8
           Case 3:20-cv-01033-VLB Document 50 Filed 06/03/21 Page 9 of 22




       Here, Hartford Fire argues that New York law applies because it is the location

of the insureds’ risk as all the insured restaurants are New York limited liability

companies with their principal places of business in New York. [Dkt. 11 (Def. Mem.

in Supp.) at 12].2 SA Hospitality does not address the choice of law issue or argue

that another state’s law applies; instead, it argues for a competing interpretation of

New York insurance law, tacitly conceding that New York law applies. See, e.g. [Dkt.

16 (Pls. Mem. in Opp’n) at 11-26]. Although both parties cite decisions applying law

from other states, the object of the Court’s inquiry is to “… ascertain what the [New

York] law is, not what it ought to be.” Klaxon Co, 313 U.S. at 497. To put a finer

point on the matter, the Court is bound to follow state law as interpreted by its

intermediate appellate courts unless the Court finds persuasive evidence that the

highest state court, which has not ruled on the issue, would reach a different

conclusion. Pahuta v. Massey-Ferguson, Inc., 170 F.3d 125, 134 (2d Cir. 1999)

    III.    Whether SA Hospitality alleged “direct physical loss”

       The language “due to direct physical loss of or direct physical damage to

property,” is a condition precedent to triggering Business Income and Extra

Expense coverage under the Policy. SA Hospitality does not dispute that this is a

triggering condition, but rather argues that it sustained a “direct physical loss”

because it was unable to use its property for its intended purpose because of civil

authority orders restricting access to reduce the spread of COVID-19. [Pls. Mem. in

Opp’n at 17-25]. The Court agrees with Hartford Fire that this language is




2Unless otherwise stated, all pin citations to the parties’ briefing refers to the
page number in the ECF header caption.
                                           9
       Case 3:20-cv-01033-VLB Document 50 Filed 06/03/21 Page 10 of 22




unambiguous, and its interpretation is controlled by Roundabout Theatre Co. v.

Cont'l Cas. Co., 751 N.Y.S.2d 4 (1st Dep’t 2002). SA Hospitality fails to present a

persuasive argument to show that the New York Court of Appeals would reach a

different conclusion.

      “It is well established under New York law that a policyholder bears the

burden of showing that the insurance contract covers the loss.” Morgan Stanley

Grp. Inc. v. New England Ins. Co., 225 F.3d 270, 276 (2d Cir. 2000). “[T]he initial

interpretation of a contract is a matter of law for the court to decide.” Id. (citations

and internal quotations omitted). This threshold inquiry concerns whether the

insurance policy’s terms are ambiguous; “unambiguous provisions of an

insurance contract must be given their plain and ordinary meaning and the

interpretation of such provisions is a question of law for the court.” White v. Cont'l

Cas. Co., 9 N.Y.3d 264, 267 (N.Y. 2007)(internal citations omitted).

      It is well established that if a policy provision is ambiguous, it is construed

against the insurer. Id. A policy provision is ambiguous if it is “susceptible to two

reasonable interpretations.” State v. Home Indem. Co., 66 N.Y.2d 669, 671 (1985).

Ambiguity is not determined by reading the insurance policy’s terms in isolation,

but rather “….when viewed objectively by a reasonably intelligent person who has

examined the context of the entire integrated agreement and who is cognizant of

the customs, practices, usages and terminology as generally understood in the

particular trade or business.” Morgan Stanley Grp. Inc., 225 F.3d at 275. Courts

seek to avoid surplusage when interpreting insurance policies. Westview Assocs.




                                          10
       Case 3:20-cv-01033-VLB Document 50 Filed 06/03/21 Page 11 of 22




v. Guar. Nat. Ins. Co., 95 N.Y.2d 334, 339 (2000). The Court must give effect to all

the terms of the policy and not treat any term as meaningless.

      In Roundabout Theatre Co., the insured-theater company sought business

interruption coverage for lost income and extra expenses               for cancelled

performances when its theatre was rendered inaccessible by a city order closing

the street after an elevator on an adjacent building collapsed. 751 N.Y.S.2d at 4-5.

The theatre itself sustained minimal damage to its roof and air conditioning system,

which was repaired within a day, but the theatre remained inaccessible pursuant

to the city order for about a month. Id. at 5. The insured’s business interruption

insurance coverage was triggered by “interruption, postponement or cancellation

of an insured Production as a direct and sole result of loss of, damage to or

destruction of property or facilities (including the theatre building occupied ... by

the Insured, and [certain equipment] ).” Id. at 5 (emphasis in original).

     The insurer disclaimed coverage, inter alia, because the policy required

“physical damage to the property or facilities contracted by the Insured.” Id. at 5-

6. On summary judgment, the insured’s assignee argued that coverage “existed

because this was an “all-risk” policy, the loss at issue was “fortuitous,” and

because the policy's reference to “loss of, damage to, or destruction of property or

facilities” should be read to include “loss of use” of the premise…” Id. at 6. The

trial court granted summary judgment for the insured’s assignee, finding that

coverage existed under the policy because “loss of, damage to, or destruction of

[the insured's] property or facilities” encompasses a “loss of use” of the property




                                         11
       Case 3:20-cv-01033-VLB Document 50 Filed 06/03/21 Page 12 of 22




[,] otherwise, […] the phrase “loss of” would be redundant to “destruction of” the

property.” Id.

     The Appellate Division reversed the trial court and entered judgment for the

insurer. First, the appellate court held that the trial court erred when it placed the

initial burden on the insurer to provide that the loss was excluded, rather than on

the insured to show that the policy was triggered. Id. at 6-7. In other words,

“[l]abeling the policy as “all risk” does not relieve the insured of its initial burden

of demonstrating a covered loss under the terms of the policy.” Id. at 6 (citing

Whitaker v. Nationwide Mut. Fire Ins. Co., 115 F. Supp. 2d. 612, 617 (E.D. Va. 1999)).

     The Appellate Division repudiated the trial court’s reasoning that the term

“loss of” must include “loss of use of” to avoid redundancy with “destruction of”

the property. Id. Instead, the Appellate Division reasoned that “loss of, damage to,

or destruction of property or facilities” must be read in the context of the perils

insured against: “ ‘all risks of direct physical loss or damage to the [insured's]

property,’ not otherwise excluded.” Id. The words “direct” and “physical”

contained in the definition of the perils insured against narrowed the scope of

coverage and precluded coverage for losses resulting from off-site property

damage. Id. The Appellate Division held that the insuring agreement “clearly and

unambiguously provides coverage only where the insured’s property suffers direct

physical damage.” Id. at 8.

     The Appellate Division found additional support for this interpretation in the

policy section titled Definition of Loss, which would not extend to “rebuild[ing],

repair[ing], or replac[ing]” a third party’s property. Id. at 8. It also considered the



                                          12
        Case 3:20-cv-01033-VLB Document 50 Filed 06/03/21 Page 13 of 22




policy’s “Substitute Theatre” provision, which require the Insured to “… ‘exercise

due diligence and dispatch to occupy a substitute theatre ... following loss of,

damage to, or destruction of the theatre,’ ... and that the new theatre must be

reasonably comparable in size and quality ‘as the theatre which has been damaged

or destroyed.’” Id. at 8-9 (emphasis in original). Consequently, because the impetus

for the City’s closure of the street was not “physical damage” to the theatre, the

loss resulting from the suspension of operations was outside of the scope of the

policy. Id.

      Thereafter, in Newman Myers Kreines Gross Harris, P.C. v. Great N. Ins. Co.,

17 F. Supp. 3d 323 (S.D.N.Y. 2014), the Southern District of New York sitting in

diversity and applying New York state law, held that the preemptive utility shut-off

to commercial buildings in preparation for a hurricane did not constitute “direct

physical loss or damage” to the insured’s property and thus coverage was not

triggered. See id. at 327, n. 4 (explaining that New York law applies). The district

court reasoned that “the words ‘direct’ and ‘physical,’ which modify the phrase

‘loss or damage,’ ordinarily connote actual, demonstrable harm of some form to

the premises itself, rather than forced closure of the premises for reasons

exogenous to the premises themselves, or the adverse business consequences

that flow from such closure.” Id. at 331 (citing Roundabout Theatre Co. 751 N.Y.S.2d

at 8 and Couch on Insurance, § 148:46 (3rd ed.2009) (defining “physical loss” as a

requirement which is “widely held to exclude alleged losses that are intangible or

incorporeal”) and § 167:15 (“business interruption policies generally require some

physical damage to the insured's business in order to invoke coverage”).



                                        13
       Case 3:20-cv-01033-VLB Document 50 Filed 06/03/21 Page 14 of 22




     Every trial court in this circuit that has considered the issue has concluded

that civil authority orders curtailing business operations in response to the COVID-

19 pandemic do not constitute “direct physical loss of or physical damage to

property” under New York law. 3 The New York’s state trial courts are in accord.

Visconti Bus Serv., LLC v. Utica Nat'l Ins. Grp., 71 Misc. 3d 516, 2021 WL 609851, at

*4 (N.Y. Sup. Ct. 2021)(“… mere loss of use or functionality does not constitute a

“direct physical loss” within the meaning of a policy providing coverage for “direct

physical loss or damage” to covered property”)(citing Roundabout Theatre Co.,

Inc. v. Continental Cas. Co., supra and Newman Myers, supra); Soundview Cinemas

Inc. v. Great Am. Ins. Grp., 71 Misc. 3d 493, 142 N.Y.S.3d 724, 734-35 (N.Y. Sup. Ct.

2021); Mangia Rest. Corp. v. Utica First Ins. Co., No. 713847/ 2020, 2021 WL

1705760, at *5 (N.Y. Sup. Ct. 2021)

     SA Hospitality has not pointed to any New York case that reached a contrary

conclusion about language like “direct physical loss of or physical damage to



3Deer Mountain Inn, LLC, et, al, v. Union Ins. Co., No. 120CV0984BKSDJS, 2021 WL
2076218, at *1 (N.D.N.Y. May 24, 2021); Rye Ridge Corp. v. Cincinnati Ins. Co., No.
20 CIV. 7132 (LGS), 2021 WL 1600475, at *3 (S.D.N.Y. Apr. 23, 2021); Kim-Chee, LLC
v. Phila. Indemnity Ins. Co., No. 1:20-CV-1136, 2021 WL 1600831, at *4 (W.D.N.Y.
Apr. 23, 2021); Mohawk Gaming Enterprises, LLC v. Affiliated FM Ins. Co., No. 8:20-
CV-701, 2021 WL 1419782, at *5 (N.D.N.Y. Apr. 15, 2021); Jeffrey M. Dressel, D.D.S.,
P.C. v. Hartford Ins. Co. of the Midwest, Inc., No. 20-CV-2777(KAM)(VMS), 2021 WL
1091711, at *5 (E.D.N.Y. Mar. 22, 2021); Sharde Harvey, DDS, PLLC v. Sentinel Ins.
Co., Ltd., No. 20CV3350PGGRWL, 2021 WL 1034259, at *7 (S.D.N.Y. Mar. 18,
2021)(recommended ruling; Food for Thought Caterers Corp. v. Sentinel Ins. Co.,
Ltd., No. 20-CV-3418 (JGK), 2021 WL 860345 (S.D.N.Y. Mar. 6, 2021); DeMoura v.
Cont'l Cas. Co., No. 20CV2912NGGSIL, 2021 WL 848840, (E.D.N.Y. Mar. 5, 2021);
Tappo of Buffalo, LLC v. Erie Ins. Co., No. 20-CV-754V(SR), 2020 WL 7867553, at *4
(W.D.N.Y. Dec. 29, 2020); 10012 Holdings, Inc. v. Sentinel Ins. Co., Ltd., No. 20 CIV.
4471 (LGS), 2020 WL 7360252, at *2 (S.D.N.Y. Dec. 15, 2020); Michael Cetta, Inc. v.
Admiral Indem. Co., No. 20 CIV. 4612 (JPC), 2020 WL 7321405, at *6 (S.D.N.Y. Dec.
11, 2020), appeal withdrawn, No. 21-57, 2021 WL 1408305 (2d Cir. Mar. 23, 2021).
                                         14
       Case 3:20-cv-01033-VLB Document 50 Filed 06/03/21 Page 15 of 22




property,” or any split from Roundabout Theater in the New York Appellate

Division, or even among the federal courts or state trial courts applying New York

law. Instead, Plaintiff argues that Roundabout Theater is contrary to well-settled

New York insurance law principles. [Pl. Mem. in Opp’n at 12-17]. First, Plaintiff

argues that the Roundabout Theatre court conflated the terms “loss” with

“damage,” notwithstanding their separation by the disjunctive “or”. [Id. at 14]. The

Court disagrees.     Roundabout    Theater considered       and rejected a similar

surplusage argument:

     The [lower] court's interpretation that the phrase ‘loss of’ must include ‘loss
     of use of,’ because otherwise ‘loss of’ would be redundant to ‘destruction of,’
     is flawed. Initially, as [defendant] points out, ‘loss of’ could refer to the theft
     or misplacement of theatre property that is neither damaged nor destroyed,
     yet still requires the cancellation of performances.


751 N.Y.S.2d at 8.

     Moreover, the phrase “loss of” is narrowed by the condition immediately

preceding it: “due to direct physical [loss of]…” supra. 2. As Judge Cronan

observed in Michael Cetta, Inc. v. Admiral Indem. Co., Roundabout Theatre’s

holding that “loss of use” does not broadly constitute a “direct physical loss of or

damage to property” also comports with the ordinary and industry usage of these

terms. No. 20 CIV. 4612 (JPC), 2020 WL 7321405, at *6 (S.D.N.Y. Dec. 11, 2020) (citing

Black’s Law Dictionary as to industry usage). As to the language’s ordinary usage,

Judge Cronan posited that if a pond were closed to fishing because of a swim race,

the fisherman lost the use of the premises for his intended purpose without “direct

physical loss of or damage to” the pond. Id. Similarly, if a parent were to prohibit a




                                          15
       Case 3:20-cv-01033-VLB Document 50 Filed 06/03/21 Page 16 of 22




teenager from driving as a punishment, the teenager lost use of the vehicle, but the

vehicle was unaltered. Id.

     Plaintiff cites no New York caselaw or other authority questioning the wisdom

of Roundabout Theatre. Nor has it cited any authority suggesting the highest court

of that state should or would overrule it. On the contrary, Roundabout Theatre is

well settled and near-universally applied New York law. The only authority to reach

a conflicting position under New York law is Kingray Inc. v. Farmers Grp. Inc., No.

EDCV20963JGBSPX, 2021 WL 837622, at *7 (C.D. Cal. Mar. 4, 2021). There, a beauty

salon argued that the COVID-19 closure orders constituted “direct physical loss or

damage” to its property. The Central District of California held that temporary

dispossession of its property could constitute “direct physical loss,” relying on the

disjunctive “or” in the operative language. However, the district court did not

address Roundabout Theatre or the line of authority from state and federal courts

in New York applying Roundabout Theatre. The Court finds Kingray, Inc.

unpersuasive as it relies on the surplusage argument expressly rejected by

Roundabout Theatre without addressing why the New York Court of Appeals would

reach a contrary outcome. No other court applying New York law has followed

Kingray’s interpretation of similar language. The Northern District of New York

rejected its interpretation in Deer Mountain LLC, et al. v. Union Ins. Co., No.

120CV0984BKSDJS, 2021 WL 2076218, at *7 (N.D.N.Y. May 24, 2021) and

distinguished Kingray from the line of authority applying Roundabout Theatre.

     Plaintiff argues instead that “[t]he Third Circuit, interpreting New York law,

has clearly held that it is not necessary for there to be a physical change in the



                                         16
       Case 3:20-cv-01033-VLB Document 50 Filed 06/03/21 Page 17 of 22




property for there to be a “physical loss;” it is enough that the property cannot be

used for its intended purpose.” [Pl. Mem. in Opp’n at 17](citing Port Auth. of N.Y. &

N.J. v. Affiliated FM Ins. Co., 311 F.3d 226, 236 (2002)). To the extent Port Authority,

can be construed to suggest Roundabout Theaters was wrongly decided, it does

not presage Roundabout Theaters’ reversal. Notably, nearly two decades after the

Third Circuit issued its decision, the many cases cited above apply Roundabout

Theaters.

     Plaintiff’s reliance on Port Authority is misplaced for two reasons. Plaintiff

overstates the Third Circuit’s holding and the facts of this case are distinguishable.

The issue in Port Authority was whether the presence of asbestos at levels below

the threshold considered unsafe by the EPA constituted “physical loss or damage”

under a property insurance policy. 311 F.3d at 231-32. In a matter of first impression

under New York and New Jersey law, the Third Circuit held that an insured suffers

a loss when the structure is rendered uninhabitable and unusable by large

quantities of asbestos in the air, or there is a threat of imminent release in such

dangerous quantities. Id. at 236. “The mere presence of asbestos, or the general

threat of future damage from that presence, lacks the distinct and demonstrable

character necessary for first-party insurance coverage.” Id. The Third Circuit

affirmed the grant of summary judgment because the insured failed to show

evidence of an imminent threat of asbestos contamination. Id.

     Port Authority makes clear how an insured could suffer a “direct physical

loss” without structural damage to the property under New York law, thus avoiding

surplusage. The concept of “physical loss” in Port Authority is still premised on



                                          17
       Case 3:20-cv-01033-VLB Document 50 Filed 06/03/21 Page 18 of 22




the existence of a physical, tangible force adversely affecting the property to such

a degree rendering it unsuitable for its intended purpose, but yet it is not

tantamount to “damage.” Friable asbestos is or can easily become air bound and

create a physical condition inimical to human health and safety. The out-of-

jurisdiction cases do not alter this conclusion. “To be sure, the cases involving

odors, noxious fumes, and water contamination did not involve tangible, structural

damage to the architecture of the premises. But the critical policy term at issue,

requiring “physical loss or damage,” does not require that the physical loss or

damage be tangible, structural or even visible.” Newman Myers, 17 F. Supp. 3d at

330. Similarly, the Policy’s operative language could refer to “loss” to mean the

absolute destruction of the property, as the Policy does not include the language

“destruction of” that was present in Roundabout Theatre. See Michael Cetta, 2020

WL 7321405, at *9.

     Turning now to the policy at issue, the operative language “…due to direct

physical loss of or direct physical damage to property” unambiguously requires

SA Hospitality to show “….demonstrable [physical] harm of some form to the

premises itself, rather than forced closure of the premises for reasons exogenous

to the premises themselves, or the adverse business consequences that flow from

such closure.” Newman Myers, 17 F. Supp. 3d at 331 (citing Roundabout Theatre

Co., 751 N.Y.S.2d at 5). SA Hospitality alleges that the civil closure orders were the

cause of their loss, not the virus. [Compl. ¶ 60](“… predominant cause, and thus

the efficient proximate cause of Plaintiffs’, and other Class Members’ losses, were

the Closure Orders, not because coronavirus was found in or on Plaintiffs’ insured



                                         18
         Case 3:20-cv-01033-VLB Document 50 Filed 06/03/21 Page 19 of 22




property.”). SA Hospitality does not allege that any of its establishments were

contaminated by the virus or that any public health official directed the closure of

any of its establishments because the virus was detected there. On the contrary,

SA Hospitality seeks to proceed on a class basis, arguing that closure orders affect

policy holders nationwide. [Compl. ¶¶ 48, 62-65].

     Consequently, because SA Hospitality failed to plead that it sustained a

“…direct physical loss of or direct physical damage to property,” it fails to

establish an entitlement to declaratory relief on Count One of the Complaint for

Business Income coverage. Count Two of the Complaint for breach of contract

based on Hartford’s denial of its claim necessarily fails because SA Hospitality is

not entitled to Business Income coverage under the Policy.

     For the same reason, Counts Five and Six fail. SA Hospitality is not entitled

to extra expense coverage. The term “Extra Expense” means, in relevant part, “ …

expenses you incur during the Period of Restoration that you would not have

incurred if there had been no direct physical loss of or direct physical damage to

property caused by or resulting from a Covered Cause of Loss at "Scheduled

Premises". Supra. 3. (emphasis added). This language unequivocally requires SA

Hospitality to show that it suffered a “direct physical loss of or physical damage to

property.” Accordingly, the Court dismisses Counts Five and Six of the Complaint.

   IV.      Civil Authority Coverage

         The Policy’s Civil Authority provision operates to extend Business Income

and Extra Expense coverage “…when access to your "Scheduled Premises" is

specifically prohibited by order of a civil authority as the direct result of a Covered



                                          19
       Case 3:20-cv-01033-VLB Document 50 Filed 06/03/21 Page 20 of 22




Cause of Loss to property in the immediate area of your ‘Scheduled Premises.’ ”

Supra. 3-4. Thus, to trigger Civil Authority coverage, SA Hospitality must show

that: (a) a civil authority order (2) prohibits access to a Scheduled Premises, (3) as

the direct result of a Covered Cause of Loss, (4) to property in the immediate area

of the Scheduled Premise.

      The term “Covered Cause of Loss” is defined by cross reference to mean

“…direct physical loss or direct physical damage that occurs during the Policy

Period and in the Coverage Territory unless the loss or damage is excluded or

limited in this policy.” Supra. 3 (emphasis added).

      Hartford Fire argues that SA Hospitality has not alleged “direct physical

loss” to its premises or in the immediate area. [Def. Mem. in Supp. at 20]. Next,

Hartford Fire argues that SA Hospitality does not allege access to their Scheduled

Premise was prohibited because restaurants have been allowed to operate take out

and delivery services. [Id. at 21]. Third, Hartford Fire argues that SA Hospitality

failed to allege that any prohibition against accessing the subject property was the

“direct result” of damage to “property in the immediate area.” [Id. at 22-23].

      Plaintiff fails to satisfy the first essential element and therefore the Court

need not analyze the remaining three elements. Since SA Hospitality cannot allege

“direct physical loss,” it cannot allege that the civil authority orders were a “direct

result of a Covered Cause of Loss.” See Sharde Harvey, DDS, PLLC, 2021 WL

1034259, at *14 (S.D.N.Y. Mar. 18, 2021)(citing Food for Thought Caterers Corp. v.

Sentinel Ins. Co., Ltd., No. 20-CV-3418 (JGK), 2021 WL 860345, at * 4 (S.D.N.Y. Mar.

6, 2021); Tappo of Buffalo, LLC v. Erie Ins. Co., No. 20-CV-754V(SR), 2020 WL



                                          20
           Case 3:20-cv-01033-VLB Document 50 Filed 06/03/21 Page 21 of 22




7867553, at *4 (W.D.N.Y. Dec. 19, 2020); Visconti Bus Serv., LLC, 2021 WL 609851

at *1, *10; 10012 Holdings, Inc. v. Sentinel Ins. Co., Ltd., No. 20 CIV. 4471 (LGS),

2020 WL 7360252, at *2-3 (S.D.N.Y. Dec. 15, 2020); Michael Cetta, 2020 WL 7321405

at *11).

       SA Hospitality does not present any authority suggesting that the language

in the civil authority provision should be interpreted more expansively than the

identical condition contained in the insuring agreement of the business

interruption section. See [Pl. Mem. in Opp’n at 26].

       Therefore, the Court grants Hartford Fire’s motion to dismiss Counts Three

and Four.

       It is unnecessary to consider Hartford Fire’s remaining arguments,

including whether the virus exclusion applies because SA Hospitality is unable to

allege that it triggered coverage under the Policy.



                                     Conclusion

       For the foregoing reasons, the Court GRANTS Hartford Fire’s Motion to

Dismiss on all counts. As the Court noted, the Defendant voluntarily dismissed the

action in the Southern District of New York and has thus had the opportunity to

amend its allegations. Moreover, the Court finds that allowing leave to amend

would be futile. This case is DISMISSED with prejudice. The Clerk is directed to

close this matter.




                                         21
       Case 3:20-cv-01033-VLB Document 50 Filed 06/03/21 Page 22 of 22




      It is so ORDERED.



                                                          /s/
                                                    Vanessa L. Bryant
                                                    United States District Judge

Dated at Hartford, Connecticut, this June 3, 2021




                                        22
